                                                                           Louis V. Fasulo, Esq.– NY & NJ
                                                                           Samuel M. Braverman, Esq.– NY & NJ
                                                                           Charles Di Maggio, Esq.– NY & CO

                                                                           www.FBDMLaw.com



                                                                                 Application GRANTED. Sentencing
                                                                                 is ADJOURNED to February 6, 2020,
                                                                                 at 3:45 p.m. The Clerk of Court is
                                                                                 directed to terminate Doc. #413.
                                                             November 20, 2019
     The Honorable Jesse M. Furman                                                      SO ORDERED.
     United States District Court for the
     Southern District of New York
     40 Foley Square                                                                    November 21, 2018
     New York, New York 10007

     Re:   United States v. Mors, et. al. (Vladislav Zapolskij)
           Case No.: 16 Cr. 692

     Dear Judge Furman,

           I was assigned, pursuant to the Criminal Justice Act, to represent Vladislav Zapolskij in the above
    referenced matter. This case is scheduled for sentencing on December 12 however, for the reasons stated
    herein, I respectfully request an adjournment of the sentencing hearing to late January.

           Mr. Zapolskij does not read or speak English. Therefore, documents in this case have had to be
    translated. Presently, we await the translation of the first disclosure of the Pre-Sentence Interview, as
    well as translations of letters of support that we have received. In order to provide sufficient time to
    finalize the translations, and review these documents with my client, I ask that the sentencing hearing be
    adjourned to January 27, 28, 30, 31, or sometime thereafter.

           The Government has no objection to this request.

          Thank you for your consideration of this matter. Should require any additional information, please
    do not hesitate to contact me

                                                             Respectfully submitted,

                                                             s/ Louis V. Fasulo
                                                             Louis V. Fasulo, Esq.


   Re:     Emily Johnson, AUSA



225 Broadway, Suite 715                     505 Eighth Avenue, Suite 300                      Post Office Box 127
New York, New York 10007                     New York, New York 10018                  Tenafly, New Jersey 07670
Tel (212) 566-6213                               Tel (212) 967-0352                            Tel (201) 569-1595
Fax (212) 566-8165                               Fax (201) 596-2724                           Fax (201) 596-2724
